Title: To John Adams from Nathanael Greene, 14 July 1776
From: Greene, Nathanael
To: Adams, John


     
      Dear Sir
      Camp on Long Island July 14. 1776
     
     I received your Letter of the 22d. of June, if it was necessary for you to Apologise for not writing sooner it is necessary also for me. But as the express conditions of my corresponding with you was to write when I had time and leave you to answer at your leisure, I think an Apology is unnecessary on either side. But I can Assure you, as you did me, that it is not for want of respect that your Letter has been unanswered so long.
     I am glad to find you agree with me in the Justice and propriety of establishing some provision for the unfortunate. I have not had time to fix upon any plan for that purpose, but I will write you more fully in my next. I have never mentiond the matter to but one or two particular friends for fear the establishment should not take place. The Troops expectations being once raisd a disappointment must necessarily sour them. On the other hand if the Congress established a support for the unfortunate unsolicited, it must inspire the Army with love and gratitude towards the Congress for so generous an Act.
     You query whether there is not a want of Oeconemy in the Army amongst the Officers. I can Assure you there is not, among those of my Acquaintance. The expences of the Officers runs very high unless they dress and live below the Gentleman. Few that have ever livd in Character will be willing to decend to that. As long as they continue in service they will support their Rank and if their pay is not sufficient they will draw on their private fortunes at Home. The pay of the Soldiers will scarcely keep them decently cloathed. The Troops are kept so much upon fatigue that they wear out their cloathing as fast as the Officers can get it. The Wages given to common Soldiers is very high but every thing is so dear that the purchase of a few Articles takes their whole pay. This is a general complaint through the whole Army.
     I am not against rewarding merit or encourageing Activity, neither would I have promotions confind to a regular line of succession. But every man that has spirit enough to be fit for an Officer, will have to much to continue in service after another of Inferior Rank is put over his Head. The power of rewarding Merit should be lodged with the Congress, but I should think the Generals recommendation is the best testimonial of a Persons deserving a reward that the Congress can have.
     Many of the New England Colonels have let in a Jealosy that the Southern Officers of that Rank in the Continental establishment are treated with more respect and Attention by the Congress than they are. They say several of the Southern Colonels have been promoted to the Rank of Brigadier General, but not one New England Colonel. Some of them appear not a little disgusted. I wish the Officers in general were as studious to deserve promotion as they are Anxious to obtain it.
     You cannot more sincerely lament the want of knowledge to execute the business that falls in your department, than I do that which falls in mine, and was I not kept in countenance by some of my superior Officers I should be sincerely disposd to quit the command I hold in the Army. But I will indeavor to supply the want of Knowledge as much as possible by Watchfulness and Industry. In these respects I flatter my Self I never have been faulty. I have never been one moment out of the service since I engagd in it. My Interest has and will suffer greatly by my Absence, but I shall think that a small sacrifice if I can save my Country from Slavery.
     You have heard long before this will reach you, of the Arrival of General and Admiral How, the Generals Troops are encamped on Statten Island. The Admiral Arrivd on Fryday last, a few hours before his Arrival two Ships went up the North River amidst a most terrible fire from the different Batteries. The Admiral sent up a flag today, but as the Letter was not properly Addressed it was not receivd. The Admiral laments his not Arriveing a few days sooner, I suppose he alludes to the declaration of Independance. It is said he has great powers to treat as well as a strong Army to execute.
     I wrote you sometime past I thought you was playing a desperate game, I still think so. Here is Howes Army arrivd, and the Reenforcement hourly expected. The whole force we have to oppose them, dont amount to much above 9,000 if any. I could wish the Troops had been drawn together a little earlier, that we might have had some opportunity of deciplineing them. However what falls to my lot I shall endeavor to execute to the best of my Ability. I am with the greatest respect your most obedient humble servant
     
      Nath Greene
     
    